lionsgate.jpg [lionsgate.jpg]


Exhibit 10.36
May 16, 2018




Mr. Corii David Berg




RE: Employment Agreement


Dear Mr. Berg:


On behalf of Lions Gate Entertainment Inc. (the “Company”), this agreement
(“Agreement”) shall confirm the terms of your employment by the Company. We
refer to you herein as “Employee.” The terms of Employee’s employment are as
follows:


1.    TERM


(a) The term of this Agreement will begin June 11, 2018 and end June 10, 2020,
subject to extension as provided for in Section 1(b) below and earlier
termination as provided for in Section 7 below (the “Term”). During the Term of
this Agreement, Employee will serve as Executive Vice President and General
Counsel of Lions Gate Entertainment Corp., the Company’s parent (“Lions Gate”),
and its subsidiaries. In such capacity, Employee shall report to the Chief
Executive Officer (the “CEO”) of the Company, currently Jon Feltheimer. Employee
shall render such services as are customarily rendered by persons in Employee’s
capacity in the entertainment industry and as may be reasonably requested by the
Company.


(b) The Company may, at its sole discretion, extend the Term of this Agreement
for an additional year, commencing June 11, 2020 and ending June 10, 2021 (the
“Option Year”), by giving notice to Employee of its election to extend this
Agreement at least one hundred twenty (120) days before that date.


(c) So long as this Agreement shall continue in effect, Employee shall devote
Employee’s full business time, energy and ability exclusively to the business,
affairs and interests of the Company and matters related thereto, shall use
Employee’s best efforts and abilities to promote the Company’s interests, and
shall perform the services contemplated by this Agreement in accordance with
policies established by the Company. As long as Employee’s meaningful business
time is devoted to the Company, Employee may devote a reasonable amount of time
to management of personal investments and charitable, political and civic
activities, so long as these activities do not conflict with the Company’s
interests or otherwise interfere with Employee’s performance under this
Agreement.


a.Subject to travel required by Employee’s position and consistent with the
reasonable business of the Company, Employee will be based in the Los Angeles,
California area.





--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 2 of 20




2.    COMPENSATION


(a) Salary. During the Term of this Agreement, Employee will be entitled to
receive a base salary (“Base Salary”), payable in accordance with the Company’s
normal payroll practices in effect. During the Term, Employee’s annual rate of
Base Salary will be Eight Hundred Twenty-Five Thousand Dollars ($825,000).
    
(b) Payroll. Nothing in this Agreement shall limit the Company’s right to modify
its payroll practices, as it deems necessary.


(c) Bonuses. During the Term, Employee shall be eligible to receive annual
performance bonuses with an annual target opportunity of fifty percent (50%) of
Employee’s base salary, based upon such Company and/or individual performance
criteria as determined by the Compensation Committee (the “CCLG”) of the Board
of Directors of Lions Gate, in consultation with the CEO of the Company. Any
such bonus will be paid as soon as practicable after the end of the applicable
fiscal year and in all events within the “short-term deferral” period provided
under Treasury Regulation Section 1.409A-1(a)(4). For the sake of clarity, the
Company’s fiscal year runs from April 1 through March 31. Any bonus is not
earned or owed until the date it is actually paid. For this reason, to be
eligible to receive an annual performance bonus, Employee must be employed with
the Company on the date the bonus is paid. Notwithstanding the foregoing, in the
event that Employee is terminated at the end of the Term or pursuant to Sections
7(a)(ii), 7(a)(iii), 7(a)(v) or 7(a)(vi) below, Employee shall remain eligible
for: (i) a prorated bonus based upon the amount of time worked during the fiscal
year in which the termination occurs; and, (ii) if Employee’s employment with
the Company is terminated after the end of any fiscal year during the Term but
before bonuses are paid for that year, a bonus paid upon a full prior year of
employment, paid at the same time that such bonuses are paid to employees of the
Company, but in any event no later than when bonuses are paid to other
senior-level executives.


(d)    Tax Withholding. Notwithstanding anything else herein to the contrary,
the Company may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this Agreement
such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.


3.    BENEFITS


(a) As an employee of the Company, Employee will be eligible to participate in
all benefit plans to the same extent as other similarly situated employees of
the Company (including Company division heads) and in all events subject to the
terms of such plans as in effect from time to time. For the sake of clarity,
such plans do not include compensation and/or any bonus plans.


(b) During the Term, Company will provide Employee with a reserved parking
space, an office for his exclusive use and the services of an assistant for his
business use.





--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 3 of 20






(c) In addition, Employee shall be entitled to: (i) a cellular phone with data
service and a telephone plan for business use, which shall be provided by the
Company; (ii) all customary “perqs” of similarly situated employees (including
Company division heads); and (iii) payment by the Company of reasonable expenses
associated with continued California State Bar membership and reasonable
expenses associated with continuing legal education requirements.


4.    VACATION, TRAVEL AND EXPENSES


(a) Employee shall be entitled to take paid time off without a reduction in
salary, subject to: (i) the approval of Employee’s supervisor; and, (ii) the
demands and requirements of Employee’s duties and responsibilities under this
Agreement. Employee shall accrue no paid vacation.


(b) Employee will be eligible to be reimbursed for any business expenses in
accordance with the Company’s current Travel and Entertainment policy.


5.     STOCK


a.Annual Equity Awards. The Company shall request that, at the first CCLG
meeting to be held following each of the following dates: July 1, 2018, July 1,
2019 and July 1, 2020 (the date of each such meeting, an “Annual Award Date”),
and subject to Employee’s continued employment with the Company through the
applicable Annual Award Date, the CCLG grant Employee an annual equity award
(each, an “Annual Equity Award”) equivalent in total value to fifty percent
(50%) of Employee’s base salary in effect at the time of such grant, to be
allocated as follows:
i.
An award of Lions Gate restricted share units, such award to have a value as
determined under Section 5(b) equal to twelve and one-half percent (12.5%) of
Employee’s base salary in effect at the time of such grant (the “Annual
Time-Based Grant”);

ii.
A non-qualified stock option to purchase Lions Gate’s Class B Shares, such
option to have a value as determined under Section 5(b) equal to twelve and
one-half percent (12.5%) of Employee’s base salary in effect at the time of such
grant (the “Annual Time-Based Option”);

iii.
An additional award of Lions Gate performance-based restricted share units, such
award to have a value as determined under Section 5(b) equal to twelve and
one-half percent (12.5%) of Employee’s base salary in effect at the time of such
grant (the “Annual Performance-Based Grant”); and,






--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 4 of 20




iv.
An additional performance-based non-qualified stock option to purchase Class B
Shares, such option to have a value as determined under Section 5(b) equal to
twelve and one-half percent (12.5%) of Employee’s base salary in effect at the
time of such grant (the “Annual Performance-Based Option”).

b.Determination of Annual Equity Awards. Unless otherwise provided by the CCLG
in approving the particular grant, the number of Class B shares subject to such
Annual Equity Awards shall be determined as follows:
i.
the number of Class B Shares subject to the Annual Time-Based Grant and Annual
Performance-Based Grant shall be determined by dividing the applicable dollar
amount for such award set forth above by the closing price (in regular trading)
of a share of Lions Gate’s Class B Shares on the NYSE on the Annual Award Date
(the “Annual Closing Price”); and,

ii.
the number of Class B Shares subject to each of the Annual Time-Based Option and
Annual Performance-Based Option shall be determined by dividing the applicable
dollar amount for such award set forth above by the per-share fair value of the
option on the Annual Award Date (such per‑share value to be based upon the Black
– Scholes or similar valuation method and assumptions then generally used by
Lions Gate in valuing its options for financial statement purposes). The
exercise price per share for the Annual Time-Based Option and Annual
Performance-Based Option Award shall be the Annual Closing Price.

c.Vesting of Annual Equity Awards. Unless otherwise provided by the CCLG in
approving the particular equity award and subject to Section 5(e) below, such
Annual Equity Awards shall vest (or be eligible to vest) as follows:
i.
each Annual Time-Based Grant and Annual Time-Based Option shall vest as to
one-third of the shares subject to the applicable award on each of the first,
second and third anniversaries of the applicable Annual Award Date; and,

ii.
each Annual Performance-Based Grant and Annual Performance-Based Option
(collectively, the “Performance-Based Annual Equity Awards) shall be eligible to
vest as to one-third of the shares subject to the applicable award on each of
the first, second and third anniversaries of the applicable Annual Award Date
(each, an “Annual Performance Vesting Date”). The vesting of the
Performance-Based Annual Equity Awards on each respective Annual Performance
Vesting Date shall be subject to individual, divisional and Company performance
(collectively, the






--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 5 of 20




“Performance Target”). Employee’s Performance Target for each of the 2019, 2020,
and 2021 fiscal years shall be subject to the approval of the CCLG in
consultation with the CEO, on each respective Annual Award Date. Determination
of the vesting of the Annual Performance-Based Grant on each respective Annual
Performance Vesting Date, if any, shall be made by the CCLG in consultation with
the CEO. Any portion of any such award that is eligible to vest on a particular
Annual Performance Vesting Date and does not vest on that date shall expire on
that date with no possibility of further vesting. Notwithstanding the foregoing,
the CCLG may, in its sole discretion, provide that any portion of a
Performance-Based Annual Equity Award eligible to vest on any such Annual
Performance Vesting Date that does not vest on that date may vest on any future
Annual Performance Vesting Date (but in no event shall any such award vest as to
more than 100% of the shares subject to such award).
d.Terms of Awards in General. Each of the Annual Equity Awards (if granted) set
forth above shall be granted in accordance with the terms and conditions of the
Lions Gate 2017 Performance Incentive Plan or a successor plan thereto (the
“Plan”). For the avoidance of doubt, any shares to be issued under the Plan
hereunder shall only be Class B Shares. Each of the Annual Equity Awards, if
granted, shall be evidenced by and subject to the terms of an award agreement in
the form generally then used by Lions Gate to evidence grants of the applicable
type of award under the Plan.
e.Continuance of Employment. The vesting schedule in Section 5(c) above require
Employee’s continued employment with the Company through each applicable vesting
date as a condition to the vesting of the applicable installment of the equity
awards and the rights and benefits thereto. Except as expressly provided in
Section 5(f) herein, Employee’s then-unvested awards will terminate on any
termination of Employee’s employment with the Company, and Employee will have no
further rights with respect thereto.
(a)Acceleration of Equity Awards.


(i)
In the event that Employee’s employment terminates due to his death or total
disability (which shall be applicable only in the instance where Employee
qualifies for long-term disability benefits under the Company’s long-term
disability plan as determined by Company’s insurer pursuant to the requirements
set forth in such insurer’s policies therein) pursuant to Sections 7(a)(ii) or
7(a)(iii), the following provision shall apply:



(A)
the portions of the Annual Equity Awards (if any), that are then granted and not
yet vested and scheduled to vest within






--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 6 of 20




the period of twenty-four (24) months following the date of such termination of
Employee’s employment, shall accelerate and become fully vested (subject to
Employee’s satisfying the requirement to provide a general release of claims, if
practicable, in accordance with Section 7(a)(v) in the event of a termination
pursuant to Section 7(a)(iii)), provided, however, that any such portions shall
vest only to the extent such portions are: (x) granted and not yet vested on
Employee’s termination date; and, (y) scheduled to vest on or before the last
day of the Term provided in Section 1(a) (or Section 1(b), if applicable) above
(and any portion of each such award that is not vested after giving effect to
such acceleration provision shall terminate on Employee’s termination date).


(ii)
In the event that Employee’s employment terminates due to a termination “without
cause” (and other than a termination described in paragraph (iii) of this
Section 5(f)) pursuant to Section 7(a)(v), during the Term of this Agreement,
the following provision shall apply:



(A)
the portions of the Annual Equity Awards (if any), that are then granted and not
yet vested and scheduled to vest within the period of twelve (12) months
following the date of such termination of Employee’s employment, shall
accelerate and become fully vested (subject to Employee’s satisfying the
requirement to provide a general release of claims in accordance with Section
7(a)(v)), provided, however, that any such portion shall vest only to the extent
it is: (x) granted and not yet vested on Employee’s termination date; and, (y)
scheduled to vest on or before the last day of the Term provided in Section 1(a)
(or Section 1(b), if applicable) above (and any portion of each such award that
is not vested after giving effect to such acceleration provision shall terminate
on Employee’s termination date).



(iii)
In the event that a Change of Control (as defined herein) occurs during the Term
of this Agreement and on or within nine (9) months following such Change of
Control, Employee’s employment is terminated by the Company “without cause” (as
such terms are defined in Section 7 below), the following provision shall apply:



(A)
the portions of the Annual Equity Awards (if any), that are then granted and not
yet vested and scheduled to vest within the period of twelve (12) months
following the date of such






--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 7 of 20




termination of Employee’s employment, shall immediately accelerate and become
fully vested (subject to Employee’s satisfying the requirement to provide a
general release of claims in accordance with Section 7(a)(v)), provided,
however, that any such portion shall vest only to the extent it is: (x) granted
and not yet vested on Employee’s termination date; and, (y) scheduled to vest on
or before the last day of the Term provided in Section 1(a) (or Section 1(b), if
applicable) above (and any portion of each such award that is not vested after
giving effect to such acceleration provision shall terminate on Employee’s
termination date); and,


(B)
with respect to the portions of each Annual Equity Award (if any) that: (I) are
contemplated by Section 5(a) above; (II) are scheduled to be granted pursuant to
Section 5(a) above after the date of Employee’s termination; and, (III) include
one or more installments that are scheduled to vest pursuant to Section 5(c) on
or before the last day of the Term provided in Section 1(a) above (any such
vesting installment that is scheduled to vest within the period described in
clause (III), an “Eligible Equity Installment”), Employee shall be entitled to a
lump sum payment (subject to Employee’s provision of a general release of claims
in accordance with Section 7(a)(v)), to be made not later than sixty (60) days
after Employee’s termination date, in an amount equal to seventy-five percent
(75%) of the aggregate dollar value of all such Eligible Equity Installments,
with the dollar value of each Eligible Equity Installment to be determined based
on the total value of the applicable award set forth in Section 5(a) and the
portion of such total award value that corresponds to the particular installment
(i.e., as to an award with a total value of $100,000 that vests in three annual
installments, the value of each such installment would be approximately
$33,333). Such payment shall be made in cash, provided that the Company may, at
its election, provide for Lions Gate to make such payment in the form of a
number of Class B Shares determined by dividing the dollar amount of such
payment by the closing price (in regular trading) of the a Class B Shares on the
payment date.



(g) Definition of Change of Control. For the purposes of this Agreement, “Change
of Control” shall mean:


(i)
if any person, other than (A) any person who holds or controls entities that, in
the aggregate (including the holdings of such person), hold or control
thirty-three percent (33%) or more of the outstanding shares






--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 8 of 20




of Lions Gate on the date of execution of this Agreement by each party hereto
(collectively, a “Thirty-Three Percent Holder”) or (B) a trustee or other
fiduciary holding securities of Lions Gate under an employee benefit plan of
Lions Gate, becomes the beneficial owner, directly or indirectly, of securities
of Lions Gate representing thirty-three percent (33%) or more of the outstanding
shares as a result of one or more related transactions in the context of a
merger, consolidation, sale or other disposition of equity interests or assets
of Lions Gate, excluding any transactions or series of transactions involving a
sale or other disposition of securities of Lions Gate by a Thirty-Three Percent
Holder;


(ii)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there is a sale or disposition of thirty-three percent (33%) or more of
Lions Gate's assets (or consummation of any transaction, or series of related
transactions, having similar effect);



(iii)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there occurs a change or series of changes in the composition of the Board
as a result of which half or less than half of the directors are incumbent
directors;



(iv)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate (excluding any sale or other disposition of securities of Lions Gate by a
Thirty-Three Percent Holder in a single transaction or a series of
transactions), a shareholder or group of shareholders acting in concert, other
than a Thirty-Three Percent Holder in a single transaction or a series of
transactions, obtain control of thirty-three percent (33%) or more of the
outstanding shares of Lions Gate;



(v)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, a shareholder or group of shareholders acting in concert obtain control of
at least half of the Board, excluding any transactions or series of transactions
involving a sale or other disposition of securities of Lions Gate by a
Thirty-Three Percent Holder;



(vi)
if there is a dissolution or liquidation of Lions Gate; or








--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 9 of 20




(vii)
if there is any transaction or series of related transactions that has the
substantial effect of any one or more of the foregoing, excluding any
transaction or series of transactions involving a Thirty-Three Percent Holder.



6.    HANDBOOK


Employee agrees that the Company Employee Handbook outlines other policies in
addition to the terms set forth in this Agreement, which will apply to
Employee’s employment with the Company, and Employee acknowledges receipt of
such handbook. Employee acknowledges and agrees that it is Employee’s obligation
to read, understand and adhere to the rules and policies set forth in such
handbook. Employee acknowledges and agrees that the Company retains the right to
revise, modify or delete any such policy or any employee benefit plan it deems
appropriate and in its sole discretion.


7.    TERMINATION


(a)
This Agreement and the Term shall terminate upon the happening of any one or
more of the following events:



(i)
The mutual written agreement between the Company and Employee;



(ii)
The death of Employee;



(iii)
Employee having become so physically or mentally disabled as to be incapable,
even with a reasonable accommodation, of satisfactorily performing Employee’s
duties hereunder for a period of ninety (90) days or more, provided that
Employee has not cured disability within ten (10) days of written notice;



(iv)
The determination on the part of the Company that “cause” exists for termination
of this Agreement. Prior to terminating Employee's employment for “cause,” the
Company shall provide Employee with written notice of the grounds for the
proposed termination. If the grounds for termination are capable of cure, the
Employee shall have ten (10) business days after receiving such notice in which
to cure such grounds to the extent such cure is possible. If not cure is
possible or Employee has failed to cure, Employee's employment shall terminate
upon the 10th business day following notice of termination. As used herein,
“cause” is defined as the occurrence of any of the following:



(A)
Employee’s conviction of a felony or plea of nolo contendere to a felony (other
than a traffic violation);








--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 10 of 20




(B)
commission, by act or omission, of any material act of dishonesty in the
performance of Employee’s duties hereunder;



(C)
material breach of this Agreement by Employee, or



(D)
any offense involving moral turpitude under federal, state or local laws, or
which might tend to bring Employee to public disrepute, contempt, scandal or
ridicule, or which might tend to reflect unfavorably upon Company;

          
(v)
Employee is terminated “without cause.” Termination “without cause” shall be
defined as Employee being terminated by the Company for any reason other than as
set forth in Sections 7(a)(i)-(iv) above. In the event of a termination “without
cause,” subject to Employee’s execution and delivery to the Company of a general
release of claims in a form acceptable to the Company not more than twenty-one
(21) days after the date the Company provides such release (and Employee’s not
revoking such release within any revocation period provided under applicable
law), Employee shall be entitled to receive a severance payment equal to the
greater of: (A) 50% of the aggregate amount of the base salary that Employee
would have been entitled to receive pursuant to Section 2(a) hereof for the
period commencing on the date of such termination and ending on the last day of
the scheduled Term then in effect had Employee continued to be employed with the
Company through the last day of the scheduled Term; or, (B) nine (9) months’
base salary at the rate then in effect. Subject to the release provision set
forth above, such payment shall be made in cash in a lump sum as soon as
practicable after (and in all events within sixty (60) days after) the date of
Employee’s “separation from service” (within the meaning of Treasury Regulation
Section 1.409A-1(h)) with the Company; provided, however, that if the 60-day
period following Employee’s separation from service spans two calendar years,
such lump sum payment shall be made within such 60-day period but in the second
of the two calendar years. The Company shall provide the final form of release
agreement to Employee not later than seven (7) days following the termination
date. The Company’s payment of the amount referred to in this Section 7(a)(v),
in addition to the Company’s payment of the accrued obligations described in
Section 7(a)(vii) below, shall relieve the Company of any and all obligations to
Employee.



(vi)
The foregoing notwithstanding, if Employee’s employment with the Company
terminates on or within nine (9) months following a Change






--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 11 of 20




of Control (as defined in Section 5(g)) pursuant to a termination by the Company
“without cause”, then Employee shall be entitled to receive: a severance payment
equal to the greater of: (A) 50% of the aggregate amount of the base salary that
Employee would have been entitled to receive pursuant to Section 2(a) hereof for
the period commencing on the date of such termination and ending on the last day
of the scheduled Term then in effect had Employee continued to be employed with
the Company through the last day of the scheduled Term; or, (B) twelve (12)
months’ base salary at the rate then in effect. Subject to the release provision
set forth above, such payment shall be made in cash in a lump sum as soon as
practicable after (and in all events within sixty (60) days after) the date of
Employee’s “separation from service” (within the meaning of Treasury Regulation
Section 1.409A-1(h)) with the Company; provided, however, that if the 60-day
period following Employee’s separation from service spans two calendar years,
such lump sum payment shall be made within such 60-day period but in the second
of the two calendar years. The Company shall provide the final form of release
agreement to Employee not later than seven (7) days following the termination
date. The Company’s payment of the amount referred to in this Section 7(a)(vi),
in addition to the Company’s payment of the accrued obligations described in
Section 7(a)(v)(ii) below, shall relieve the Company of any and all obligations
to Employee.
(vii)
In addition, if Employee becomes entitled to receive the severance benefits
provided in either Section 7(a)(v) or 7(a)(vi) above and subject to the release
requirement set forth therein, Employee shall also be entitled to the following:
(A) continued eligibility for payment by the Company of any bonus payable
pursuant to Section 2 on a prorated basis for the fiscal year in which such
termination of employment occurs based on the amount of such fiscal year worked
by Employee (any such bonus to be paid at the time provided in Section 2 above
and no such bonus to be payable for any fiscal year subsequent to the year of
termination of employment); (B) any amounts due under Section 5(f) above; and,
(C) if Employee opts to convert and continue Employee’s health insurance after
the termination date, as may be required or authorized by law under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), as amended,
Company shall pay Employee’s COBRA premiums for twelve (12) months. The
Company’s payment of the amounts referred to herein and in Sections 7(a)(v)-(vi)
above, in addition to the Company’s payment of the accrued obligations described
in Section 7(b) below, shall relieve the Company of any and all obligations to
Employee.






--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 12 of 20




(b) In the event that this Agreement is terminated pursuant to Sections
7(a)(i)-(iv) above, neither the Company nor Employee shall have any remaining
duties or obligations hereunder, except that: (i) the Company shall pay to
Employee any base salary that had accrued but had not been paid as of the date
of termination; (ii) Employee shall be reimbursed for any approved, unreimbursed
business expenses so long as appropriate receipts and/or documentation have been
provided to Company; (iii) Company shall pay to Employee any vested amounts due
as of the termination date under Company benefit plans and/or programs; and,
(iv) in the event of a termination pursuant to Sections 7(a)(ii) or
7(a)(iii)(strictly in the event of a termination due to total disability),
Employee shall remain eligible for/entitled to any amounts due under Sections
2(c) and 5(f) above. Following the termination of the Term and/or this Agreement
for any reason, Sections 9-14 shall, notwithstanding anything else herein to the
contrary, survive and continue to be binding upon the parties following such
termination.


8.    EXCLUSIVITY AND SERVICE


Employee’s services shall be exclusive to the Company during the Term. Employee
shall render such services as are customarily rendered by persons in Employee’s
capacity in the entertainment industry and as may be reasonably requested by the
Company. Employee hereby agrees to comply with all reasonable requirements,
directions and requests, and with all reasonable rules and regulations made by
the Company in connection with the regular conduct of its business. Employee
further agrees to render services during Employee’s employment hereunder
whenever, wherever and as often as the Company may reasonably require in a
competent, conscientious and professional manner, and as instructed by the
Company in all matters, including those involving artistic taste and judgment,
but there shall be no obligation on the Company to cause or allow Employee to
render any services, or to include all or any of Employee’s work or services in
any motion picture or other property or production.


9.    INTELLECTUAL PROPERTY


(a) Employee agrees that the Company shall be the sole and exclusive owner
throughout the universe in perpetuity of all of the results and proceeds of
Employee’s services, work and labor in connection with Employee’s employment by
the Company, during the Term and any other period of employment with the
Company, free and clear of any claims, liens or encumbrances. Employee shall
promptly and fully disclose to the Company, with all necessary detail for a
complete understanding of the same, any and all work product, developments,
clients and potential client lists, discoveries, inventions, improvements,
conceptions, ideas, writings, processes, information, logos, marketing plans,
software, formulae, designs, schematics, discoveries, inventions, algorithms,
contracts, methods, works, improvements on existing processes, and devices,
whether or not patentable or copyrightable, which are conceived, created,
reduced to practice, made, acquired, or written by Employee, solely or jointly
with another, while employed by the Company (whether or not at the request or
upon the suggestion of the Company and whether or not during normal business
hours) and which: (a) are conceived, created or reduced to practice





--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 13 of 20




through any use of Company facilities, resources, information or equipment; (b)
relate to the work or services you perform or performed for the Company; or, (c)
relate to the Company’s business or actual or demonstrably anticipated research
and development (or that of the Company’s parent, affiliates, or subsidiaries)
(collectively, “Proprietary Rights”).


(b)All copyrightable works that Employee conceives, creates or reduces to
practice in connection with Employee’s obligations under this Agreement and any
other period of employment with the Company, its parent, affiliates, or
subsidiaries, whether or not during normal business hours, shall be considered
“work made for hire” and therefore the sole and exclusive property of the
Company. To the extent any work so produced or other intellectual property so
generated by Employee is not deemed to be a “work made for hire,” Employee
hereby assigns and transfers and agrees to assign and transfer to the Company
(or as otherwise directed by the Company) Employee’s full rights, title and
interests in the Proprietary Rights to the Company or its designee. In addition,
Employee shall deliver to the Company any and all drawings, notes,
specifications and data relating to the Proprietary Rights. Whenever requested
to do so by the Company, Employee shall execute and deliver to the Company any
and all applications, assignments and other instruments and do such other acts
that the Company shall reasonably request to apply for and obtain patents and/or
copyrights in any and all countries or to otherwise protect the Company’s
interest in the Proprietary Rights and/or to vest title thereto to the Company.
Employee further agrees not to charge the Company for time spent in complying
with these obligations. This Section 9 shall apply only to that intellectual
property if: (a) it was conceived, created or reduced to practice through any
use of Company facilities, resources, information or equipment; (b) it relates
to the work or services you perform or performed for the Company; or (c) it
relates to the Company’s business or actual or demonstrably anticipated research
and development (or that of the Company’s parent, affiliates, or subsidiaries).
Employee hereby acknowledges receipt of written notice from the Company pursuant
to California Labor Code Section 2872 that this Agreement (to the extent it
requires an assignment or offer to assign rights to any invention of Employee)
does not apply to an invention which qualifies fully under California Labor Code
Section 2870. Without limiting the foregoing, Employee agrees to abide by the
provisions contained in the Company Employee Handbook with respect to
intellectual property.


10.    ASSIGNMENT AND DELEGATION


Employee shall not assign any of Employee’s rights or delegate any of Employee’s
duties granted under this Agreement. Any such assignment or delegation shall be
deemed void ab initio.


11.    TRADE SECRETS


(a) Employee agrees that during and after Employee’s employment with the
Company, Employee will hold in the strictest confidence, and will not use
(except for the benefit of the Company during Employee’s employment) or disclose
to any person, firm, or corporation (without written authorization of the Chief
Executive Officer of the Company)





--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 14 of 20




any Company Confidential Information. Employee understands that my unauthorized
use or disclosure of Company Confidential Information during Employee’s
employment may lead to disciplinary action, up to and including immediate
termination and legal action by the Company. Employee understands that “Company
Confidential Information” means information that is not generally known to the
public and that is used, developed or obtained by the Company in connection with
its business, including, but not limited to, information, observations and data
obtained by Employee or to which Employee gained access while employed by the
Company concerning (i) the business or affairs of the Company, (ii) products or
services, (iii) revenues, costs and pricing structures, (iv) designs, (v)
analyses, (vi) drawings, photographs and reports, (vii) computer software,
including operating systems, applications and program listings, (viii) flow
charts, manuals and documentation, (ix) data bases, (x) accounting and business
methods, (xi) inventions, devices, new developments, methods and processes,
whether patentable or unpatentable and whether or not reduced to practice, (xii)
customers and clients (and customer or client lists), (xiii) customer
preferences and contact information, (xiv) the personnel information of other
employees (including, but not limited to, skills, performance, discipline, and
compensation), (xv) other copyrightable works, (xvi) all production methods,
processes, technology and trade secrets, and (xvii) all similar and related
information in whatever form. Confidential Information will not be deemed to
have been published merely because individual portions of the information have
been separately published, but only if all material features comprising such
information have been published in combination. Employee further understands
that Confidential Information does not include any of the foregoing items that
have become publicly known and made generally available through no wrongful act
(or failure to act) of Employee or of others who were under confidentiality
obligations as to the item or items involved or improvements or new versions
thereof. Employee acknowledges that, as between the Company and Employee, all
Confidential Information shall be the sole and exclusive property of the Company
and its assigns.


(b) Employee agrees that Employee will not, during Employee’s employment with
the Company, improperly use or disclose any proprietary information (including,
but not limited to, software, source and object code, developments, techniques,
inventions, processes, technology, designs and drawings) or trade secrets of any
former or concurrent employer or other person or entity and that Employee will
not bring onto the premises of the Company any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.


(c) Employee recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Employee agrees to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out Employee’s work for the Company
consistent with the Company’s agreement with such third party.







--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 15 of 20




(d) Employee agrees that for a period of twenty-four (24) months immediately
following the termination of Employee’s relationship with the Company for any
reason, whether voluntary or involuntary, with or without cause, Employee shall
not either directly or indirectly solicit, encourage or recruit any of the
Company’s employees or consultants to become employed or engaged by any third
party or Employee, solicit, encourage or recruit any of the Company’s employees
or consultants to terminate their employment or consulting relationship with the
Company. Employee acknowledges that the covenants in this Section 11(d) are
reasonable and necessary to protect the Company’s trade secrets and stable
workforce.


(e) Employee understands that nothing in this Agreement is intended to (i) limit
or restrict Employee’s rights as an employee to discuss the terms, wages, and
working conditions of Employee’s employment as protected by applicable labor
laws; and (ii) limit or restrict in any way Employee’s immunity from liability
for disclosing the Company’s trade secrets as specifically permitted by 18 U.S.
Code Section 1833, which provides, in pertinent part, as follows:


“(b) Immunity From Liability For Confidential Disclosure Of A Trade Secret To
The Government Or In A Court Filing.
(1) Immunity. An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.
(2) Use of Trade Secret Information in Anti-Retaliation Lawsuit. An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(A) files any document containing the trade secret under seal; and (B) does not
disclose the trade secret, except pursuant to court order.
12. CONFLICTING EMPLOYMENT

(a) Employee agrees that during the term of Employee’s employment with the
Company, Employee will not engage in or undertake any other employment,
occupation, consulting relationship, or commitment that is directly related to
the business in which the Company is now involved or becomes involved or has
plans to become involved, nor will Employee engage in any other activities that
conflict with my obligations to the Company.







--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 16 of 20




(b) Without limiting Section 12(a), Employee represents that Employee has no
other agreements, relationships, or commitments to any other person or entity
that conflict with Employee’s obligations to the Company under this Agreement or
Employee’s ability to become employed and perform the services for which
Employee is being hired by the Company. Employee further agrees that if Employee
has signed a confidentiality agreement or similar type of agreement with any
former employer or other entity, Employee will comply with the terms of any such
agreement to the extent that its terms are lawful under applicable law. Employee
represents and warrants that after undertaking a careful search (including
searches of Employee’s computers, cell phones, electronic devices, and
documents), Employee has returned all property and confidential information
belonging to all prior employers. Moreover, Employee agrees to fully indemnify
the Company, its directors, officers, agents, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns for all verdicts, judgments,
settlements, and other losses incurred by any of them resulting from Employee’s
breach of Employee’s obligations under any agreement to which Employee is a
party or obligation to which Employee is bound, as well as any reasonable
attorneys’ fees and costs if the plaintiff is the prevailing party in such an
action, except as prohibited by law.


13. ARBITRATION


Any and all non-time barred, legally actionable dispute, controversy or claim
arising under or in connection with this Agreement, the inception or termination
of the Employee’s employment, or any alleged discrimination or tort claim
related to such employment, including issues raised regarding the Agreement’s
enforcement, arbitrability, validity, interpretation or breach, default, or
misrepresentation in connection with any of the provisions shall be settled
exclusively by individual, final and binding arbitration pursuant to the Federal
Arbitration Act (“FAA”), to be held in Los Angeles County, before a single
arbitrator selected from Judicial Arbitration and Mediation Services, Inc.
(“JAMS”), in accordance with the then-current JAMS Arbitration Rules and
Procedures for employment disputes, as modified by the terms and conditions of
this Section (which may be found at www.jamsadr.com under the Rules/Clauses
tab). The parties will select the arbitrator by mutual agreement or, if the
parties cannot agree, then by striking from a list of qualified arbitrators
supplied by JAMS from their labor and employment panel. Final resolution of any
dispute through arbitration may include any remedy or relief that is provided
for through any applicable state or federal statutes, or common law. Statutes of
limitations shall be the same as would be applicable were the action to be
brought in court. The arbitrator selected pursuant to this Agreement may order
such discovery as is necessary for a full and fair exploration of the issues and
dispute, consistent with the expedited nature of arbitration. At the conclusion
of the arbitration, the arbitrator shall issue a written decision that sets
forth the essential findings and conclusions upon which the arbitrator’s award
or decision is based. Any award or relief granted by the arbitrator under this
Agreement shall be final and binding on the parties to this Agreement and may be
enforced by any court of competent jurisdiction. The Company will pay those
arbitration costs that are unique to arbitration, including the arbitrator’s fee
(recognizing that each side bears its own deposition, witness, expert and
attorneys’ fees and other expenses to the same extent as if the matter were
being heard in





--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 17 of 20




court). If, however, any party prevails on a statutory claim, which affords the
prevailing party attorneys’ fees and costs, then the arbitrator may award
reasonable fees and costs to the prevailing party. The arbitrator may not award
attorneys’ fees to a party that would not otherwise be entitled to such an award
under the applicable statute. The arbitrator shall resolve any dispute as to the
reasonableness of any fee or cost. The parties acknowledge and agree that they
are hereby waiving any rights to trial by jury or a court in any action or
proceeding brought by either of the parties against the other in connection with
any matter whatsoever arising out of or in any way connected with this Agreement
or Employee’s employment.


14.    INTEGRATION, AMENDMENT, NOTICE, SEVERABILITY, AND FORUM


(a) This Agreement expresses the binding and entire agreement between Employee
and the Company and shall replace and supersede all prior arrangements and
representations, either oral or written, as to the subject matter hereof.


(b) All modifications or amendments to this Agreement must be made in writing
and signed by both parties.


(c) Any notice required herein shall be in writing and shall be deemed to have
been duly given when delivered by hand, received via electronic mail or on the
depositing of said notice in any U.S. Postal Service mail receptacle with
postage prepaid, addressed to the Company at 2700 Colorado Avenue, Suite 200,
Santa Monica, California 90404 and to Employee at the address set forth above,
or to such address as either party may have furnished to the other in writing in
accordance herewith.


(d) If any portion of this Agreement is held unenforceable under any applicable
statute or rule of law then such portion only shall be deemed omitted and shall
not affect the validity of enforceability of any other provision of this
Agreement.


(e) Except for Section 13, which shall be governed by the FAA (both
substantively and procedurally), this Agreement shall be governed by the laws of
the State of California. The state and federal courts (or arbitrators appointed
as described herein) located in Los Angeles, California shall, subject to the
arbitration agreement set forth in Section 13 above, be the sole forum for any
action for relief arising out of or pursuant to the enforcement or
interpretation of this Agreement. Each party to this Agreement consents to the
personal jurisdiction and arbitration in such forum and courts and each party
hereto covenants not to, and waives any right to, seek a transfer of venue from
such jurisdiction on any grounds.    


15. LIMIT ON BENEFITS
(a) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the payments and benefits provided under this Agreement and benefits
provided





--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 18 of 20




to, or for the benefit of, Employee under any other Company plan or agreement
(such payments or benefits are collectively referred to as the “Benefits” for
purposes of this Section 15) would be subject to the excise tax (the “Excise
Tax”) imposed under Section 4999 of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), the Benefits shall be reduced (but not below zero) if and
to the extent that a reduction in the Benefits would result in Employee
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income taxes and the Excise Tax), than if Employee received all
of the Benefits (such reduced amount is referred to hereinafter as the “Limited
Benefit Amount”). In such case, unless Employee has given prior written notice
to the Company specifying a different order to effectuate the reduction of the
Benefits (any such notice consistent with the requirements of Section 409A of
the Code to avoid the imputation of any tax, penalty or interest thereunder),
the Benefits shall be reduced or eliminated by first reducing or eliminating
cash severance payments, then by reducing or eliminating other cash payments,
then by reducing or eliminating those payments or benefits which are not payable
in cash, in each case in reverse order beginning with payments or benefits which
are to be paid the farthest in time from the Determination (as hereinafter
defined). Any notice given by Employee pursuant to the preceding sentence shall
take precedence over the provisions of any other plan, arrangement or agreement
governing Employee’s rights and entitlements to any benefits or compensation.
(b) A determination as to whether the Benefits shall be reduced to the Limited
Benefit Amount pursuant to this Agreement and the amount of such Limited Benefit
Amount shall be made by Company’s independent public accountants or another
certified public accounting firm of national reputation designated by Lions Gate
(the “Accounting Firm”). Company and Employee shall use their reasonable efforts
to cause the Accounting Firm to provide its determination (the “Determination”),
together with detailed supporting calculations and documentation to Company and
Employee within five (5) days of the date of termination of Employee’s
employment, if applicable, or such other time as requested by Company or
Employee (provided Employee reasonably believes that any of the Benefits may be
subject to the Excise Tax), and if the Accounting Firm determines that no Excise
Tax is payable by Employee with respect to any Benefits, Company and Employee
shall use their reasonable efforts to cause the Accounting Firm to furnish
Employee with an opinion reasonably acceptable to Employee that no Excise Tax
will be imposed with respect to any such Benefits. Unless Employee provides
written notice to Company within ten (10) days of the delivery of the
Determination to Employee that he disputes such Determination, the Determination
shall be binding, final and conclusive upon Company and Employee.
16.    SECTION 409A


(a)    It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the U.S. Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Employee to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under





--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 19 of 20




Code Section 409A yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to Employee.
(b)    Notwithstanding any provision of this Agreement to the contrary, if
Employee is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of Employee’s separation from service (as
defined above), Employee shall not be entitled to any payment or benefits
pursuant to Section 7(a)(v) until the earlier of (i) the date which is six (6)
months after Employee’s separation from service for any reason other than death,
or (ii) the date of Employee’s death. Any amounts otherwise payable to Employee
upon or in the six (6) month period following Employee’s separation from service
that are not so paid by reason of this paragraph shall be paid (without
interest) as soon as practicable (and in all events within thirty (30) days)
after the date that is six (6) months after Employee’s separation from service
(or, if earlier, as soon as practicable, and in all events within thirty (30)
days, after the date of Employee’s death). The provisions of this paragraph
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Code Section 409A.
(c)    To the extent that any reimbursements pursuant to the provisions of this
Agreement are taxable to Employee, any such reimbursement payment shall be paid
to Employee on or before the last day of Employee’s taxable year following the
taxable year in which the related expense was incurred. The benefits and
reimbursements pursuant to such provisions are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that Employee receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Employee receives in any other taxable year.
(d)    Each payment made pursuant to any provision of this Agreement shall be
considered a separate payment and not one of a series of payments for purposes
of Code Section 409A. While it is intended that all payments and benefits
provided under this Agreement to Employee will be exempt from or comply with
Code Section 409A, the Company makes no representation or covenant to ensure
that the payments under this Agreement are exempt from or compliant with Code
Section 409A. The Company will have no liability to Employee or any other person
or entity if a payment or benefit under this Agreement is challenged by any
taxing authority or is ultimately determined not to be exempt or compliant.
Employee further understands and agrees that he will be entirely responsible for
any and all taxes on any benefits payable to him as a result of this Agreement.
Please acknowledge your confirmation of the above terms by signing below where
indicated.


Very truly yours,




LIONS GATE ENTERTAINMENT INC.
                        





--------------------------------------------------------------------------------

Mr. Corii David Berg
May 16, 2018
Page 20 of 20






/s/ Brian Goldsmith
Brian Goldsmith
Co-Chief Operating Officer
Lions Gate Entertainment Corp.




AGREED AND ACCEPTED
This ___ day of __________, 2018




/s/ Corii David Berg
CORII DAVID BERG



